Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, which differ from any arguments provided by Applicant to date:  
As an initial matter, it is important to note that the temperature control system and the temperature sensing circuitry are claimed as separate and distinct structures.  Moreover, they are described as separate and distinct structures in the as-filed disclosure, with battery charger sensors, vehicle sensors, and battery cell sensors all being characterized as part of the temperature sensing circuitry, which differs from the temperature control system.  See, U.S. Patent Application Publication No. 2020/0212515 (“King”) at paragraphs [0010]-[0012; [0052]].  The temperature control system, on the other hand, is simply described as a structure that can adjust the temperature of the battery, including a heater or a cooling circuit, once the temperature sensing circuitry has determined that the temperature control structure should be activated.  See, e.g., Id. at paragraph [0051], and [0055]-[0058]. 

Sakakibara includes a sensor for detecting the temperature of the air surrounding the vehicle; i.e., the temperature ambient to the vehicle.  Sakakibara discloses the temperature measured by this sensor at the time of vehicle shutdown is important.  Based on the teachings of the arrangement of the vehicle to the external charger, the Office finds such a sensor would also detect the ambient temperature of the air surrounding the battery charger, since the vehicle and charger are located immediately adjacent one another at all times relevant to the claimed invention.  See, King at paragraph [0054].  Accordingly, counter to Applicant’s arguments, it would have been perfectly reasonable to the person of ordinary skill in the art at the time of invention to place a temperature sensor anywhere capable of measuring the relevant ambient air temperature, including on the battery charger, since Sakakibara teaches the importance of utilizing a sensor to detect the temperature of the air surrounding the vehicle when the vehicle is parked adjacent the battery charger.  
if needed by providing power to the temperature control system in response to either signals provided by a temperature sensor on the battery system, or by a resistance value of the PTC element used to heat the battery.  
That is to say, at best Sakakibara discloses using the comparison based on the external sensor data to prompt a user to connect the charger to the vehicle, a step which would provide power to further elements of the temperature sensing circuitry.  Depending on results provided by those further elements of the temperature sensing circuitry, power may or may not be further provided to a battery heater to control the temperature of the battery.  Thus, in no way does Sakakibara disclose “automatically providing electric power . . . to the temperature control apparatus” based on a comparison of the external air sensor data of Sakakibara to a predetermined value since the provision of power to the temperature control apparatus is dependent on (1) the choice of a user to connect the charger to the vehicle and, more importantly, (2) the results of further temperature readings from additional temperature sensing circuitry elements.  Accordingly, Sakakibara does not anticipate the independent claims.
Additionally, as noted in Sakakibara, under certain circumstances the temperature of the battery and the ambient temperature surrounding the vehicle and/or vehicle charger are quite far apart.  Thus, Sakakibara relies on temperature sensing elements located adjacent the battery to control automatic power delivery to its temperature control apparatus because sensors adjacent to the battery will allow for a stable control of the battery temperature, where reliance on a sensor measuring the ambient temperature of the charger may not allow for stable control of the battery temperature since those temperatures differ.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727